DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021, has been entered. 

Election/Restrictions
Claims 7-10 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6 and 11-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on February 9, 2021, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The objection to the title is withdrawn in view of applicants’ submission of a replacement title.  

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 7-10 is withdrawn in view of applicants’ claim amendments. 
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-6 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 depends from claim 7 and recites, inter alia, “ protective film,” “a first binder resin,” “a filler,” “a seed crystal,” “a first layer,” and “a second layer.”  There is insufficient antecedent basis for these limitations in the claim since these or analogous version thereof are previously recited in claim 7.  Additionally, claim 1 merely recites the steps of forming a first and second layer composition.  It is unclear how or when the third layer recited in claim 7 is formed.  Dependent claims 2-6 are similarly rejected due to their dependence on claim 1.  
Claim 2 depends from claim 1 which, in turn, depends from claim 7 and recites that the first layer comprises “a carbonaceous or metallic filler.”  It is unclear whether the carbonaceous or metallic filler is the same as or different from the “first filler” in claim 7.  
Claim 3 depends from claim 1 which, in turn, depends from claim 7 and recites that the second layer comprises “the filler.”  It is unclear whether the recited filler is the same as or different from the “second filler” in claim 7.  
Claim 5 depends from claim 1 which, in turn, depends from claim 7 and recites “a carbonized second carbonaceous layer.”  However, since claim 7 recites “a graphitization product of the second binder” it is unclear whether the graphitization product is the same as or different from the “carbonized second carbonaceous layer” recited in claim 5.  
Claim 6 depends from claim 1 which, in turn, depends from claim 7 and recites that “the protective film further comprises one or more additional layers formed on the second layer.”  It is unclear whether the one or more additional layers include the newly added third layer in claim 7 or if additional layers are deposited between the second and third layer.  
Claim 11 depends from claim 7 and recites, inter alia, “a protective layer,” “a seed crystal,” “a binder resin,” and “a filler.”  There is insufficient antecedent basis for these limitations in the claim since these or analogous version thereof are previously recited in claim 7.  Additionally, claim 11 recites the step of “(a-1) of preparing a protective layer composition comprising a binder resin and a filler.”  However, it is unclear when or how each of the first, second, and third layers are formed when performing the step of applying a protective layer composition.  Dependent claims 12-15 are similarly rejected due to their dependence on claim 11.  

Allowable Subject Matter
Claims 1-6 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claims 7-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest, a silicon carbide seed crystal comprising a seed crystal located on a rear surface, wherein the protective film comprises a first layer comprising a first filler and a first binder resin in direct contact with the rear surface of the silicon carbide seed crystal; a second layer comprising a second binder, a graphitization product of the second binder, and a second filler disposed on the first layer; and a third layer comprising a third filler and a third binder resin, and disposed on the second layer, wherein the first layer has a thickness corresponding to 30% or less of the thickness of the protective film from the bottom surface of the first layer to the top surface of the second layer, wherein the first layer comprises 1% by weight or less of a carbonaceous or metallic filler as the first filler based on a total weight of the first layer, and wherein the first and third binder resin are selected 
The closet prior art of record includes U.S. Patent Appl. Publ. No. 2015/0068446 to Drachev, et al. (hereinafter “Drachev”) and U.S. Patent Appl. Publ. No. 2012/0006255 to Nishiguchi, et al. (“Nishiguchi”).  In Figs. 1a-b and ¶¶[0038]-[0039] Drachev teaches an embodiment of a SiC seed (100) having a front and rear surface with a protective layer (110) on a rear surface of the SiC seed crystal (100) which includes a first protective layer comprised of two photoresist layers each having a thickness of 2-4 m with the initial photoresist layer being in direct contact with a rear surface of the SiC seed (100) and a second protective layer in the form of a carbonaceous layer formed on the second photoresist layer having a thickness of 20-30 m.  Then in Figs. 2-3 and ¶¶[0026]-[0046] Nishiguchi teaches a SiC seed (11) having a front and rear surface with a coating film (21) and adhesive layer (31) on a rear surface of the SiC seed crystal (11).  However, Drachev and Nishiguchi do not teach or suggest, inter alia, that each of the first, second, and third layer include a first, second, and third binder and a first, second, and third filler, respectively, with the first layer comprising 1% by weight or less of a carbonaceous or metallic filler as the first filler as recited in the context of claim 1.  Additionally, Drachev does not teach or suggest that the first and third binder resin are selected from the group recited in claim 1 and Nishiguchi does not teach or suggest a third layer as recited in the context of claim 1.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714